                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    SILVANA NIKAJ, et al.,                           CASE NO. C18-0496-JCC
10                          Plaintiffs,                MINUTE ORDER
11           v.

12    UNITED STATES DEPARTMENT OF STATE,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s unopposed motion to stay the
18   briefing schedule (Dkt. No. 14). Finding good cause, the motion is GRANTED. The briefing
19   schedule is STAYED until appropriations have been restored to Defendant. The briefing
20   schedule shall be EXTENDED by the number of days equal to the duration of the lapse of
21   appropriations.
22          DATED this 3rd day of January 2019.
23                                                       William M. McCool
                                                         Clerk of Court
24

25                                                       s/Tomas Hernandez
                                                         Deputy Clerk
26


     MINUTE ORDER
     C18-0496-JCC
     PAGE - 1
